Exhibit 10.1

(EXECUTION VERSION)

 

 

LOAN AND SECURITY AGREEMENT

By and Between

EQUITY BANCSHARES, INC.

and

SERVISFIRST BANK

January 28, 2016

 

 



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made and entered into as
of January 28, 2016, by and between EQUITY BANCSHARES, INC., a Kansas
corporation (“Borrower”), and SERVISFIRST BANK, an Alabama banking corporation
(“Lender”).

WITNESSETH:

Borrower has requested that Lender commit to extend to Borrower one or more
loans prior to the Commitment Maturity Date (defined below), each such loan on a
separate term loan basis, in an aggregate principal amount totaling up to
$20,000,000.00 collectively (the “Commitment”), and Lender is willing to make
such Commitment upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, each intending to be legally bound hereby, agree as
follows:

ARTICLE 1. DEFINITIONS

Section 1.01. Defined Terms. As used herein:

“Affiliate” or “Affiliates” shall mean any Person (i) which directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, Borrower, or (ii) five percent (5%) or more of the
equity interest of which is held beneficially or of record by Borrower. The term
“control” means the possession, directly or indirectly, of the power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Loan and Security Agreement, as amended or supplemented
from time to time.

“Call Report” means Consolidated Reports of Condition and Income (Form FFIEC
041), and any substitute or replacement report as may be required by the
applicable bank regulatory agency(ies).

“Capital” means, with respect to the Subsidiary Bank, the “tier 1 capital” of
the Subsidiary Bank, as reported on Schedule RC-R of the Subsidiary Bank’s most
recent quarterly Call Report.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Collateral” is defined in Section 4.01 of this Agreement.

“Collateral Documents” means the documents specified in Section 3.01(B) – (D).

 

1



--------------------------------------------------------------------------------

“Commitment” has the meaning set forth in the recitals of this Agreement.

“Commitment Maturity Date” means the earlier of January 26, 2017, or the date
that either the Commitment is terminated or the maturity of any Note is
accelerated pursuant to Section 7.02 of this Agreement.

“Default” means any event described in Section 7.01.

“Dividend Date” is defined in Section 6.01(P) of this Agreement.

“ERISA” means the Employee Retirement Security Act of 1974, as amended.

“Floating Rate” is defined in Section 2.06(A)(l) of this Agreement.

“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
principles of accounting in the United States in effect from time to time
applied in a manner consistent with those used in preparing such financial
statements as have theretofore been furnished to Lender by Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
which has or asserts jurisdiction over Lender, Borrower or any of its
Subsidiaries, or over the property of any of them.

“Indebtedness” means all items of indebtedness, obligation or liability, whether
matured or unmatured, liquidated or unliquidated, direct or contingent, joint or
several, including, but without limitation:

(A) All indebtedness guaranteed, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the ordinary course of
business) or discounted with recourse;

(B) All indebtedness in effect guaranteed, directly or indirectly, through
agreements, contingent or otherwise:

(1) to purchase such indebtedness; or

(2) to purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services primarily for the purpose
of enabling the debtor to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or

(3) to supply funds to or in any other manner invest in the debtor.

(C) All indebtedness secured by (or for which the holder of such indebtedness
has a right, contingent or otherwise, to be secured by) any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance upon
property owned or acquired subject thereto, whether or not the liabilities
secured thereby have been assumed; and

 

2



--------------------------------------------------------------------------------

(D) All indebtedness incurred as the lessee of goods or services under leases
that, in accordance with Generally Accepted Accounting Principles, should not be
reflected on the lessee’s balance sheet.

“Interest Rate” means the Floating Rate in effect from time to time.

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs or decrees of any governmental or political subdivision or agency thereof,
or any court or similar entity established by any thereof.

“Loan” means each advance of funds pursuant to the Commitment and the terms of
this Agreement. Each Loan will be evidenced by a Note. The term “Loans” means
each Loan, collectively.

“Maximum Commitment Amount” means $20,000,000.00, which is the total amount of
principal available for Loans to Borrower under this Agreement.

“Non-Performing Assets” means, with respect to the Subsidiary Bank, the sum of
(a) the Subsidiary Bank’s Non-Performing Loans, (b) the other real estate owned
by the Subsidiary Bank, and (c) all other non-performing assets of the
Subsidiary Bank.

“Non-Performing Assets Ratio” means, with respect to the Subsidiary Bank, the
ratio of the Subsidiary Bank’s Non-Performing Assets to the Subsidiary Bank’s
Capital plus Reserves.

“Non-Performing Loans” means, with respect to the Subsidiary Bank, the sum of
(a) the Subsidiary Bank’s loans and leases which are on nonaccrual status,
(b) the Subsidiary Bank’s loans and leases which are at least ninety (90) days
past due, and (c) all other non-performing loans and leases of the Subsidiary
Bank.

“Note” means each Promissory Note, the form of which is attached to Exhibit A
hereto, made by Borrower to evidence Borrower’s obligation to repay a Loan and
the interest thereon and includes any amendment to such Note and any promissory
note given in extension or renewal of, or in substitution for, such Note
evidencing Borrower’s obligation to repay the Loans. The term “Notes” means each
Note, collectively.

“Note Maturity Date” means the maturity date of a Note, as provided in
Section 2.04 of this Agreement.

“Obligations” means all of the following.

(A) The Obligation of Borrower to pay the principal of and interest on the Notes
in accordance with the terms thereof, and to satisfy all of its other
liabilities to Lender, whether hereunder or otherwise (including, without
limitation, under any swap or other hedging agreement made by Borrower with or
in favor of Lender), whether now existing or hereafter incurred, matured or
unmatured, direct or contingent, joint or several, including any extensions,
modifications, renewals thereof and substitutions therefor.

 

3



--------------------------------------------------------------------------------

(B) The Obligation of Borrower to repay to Lender all amounts advanced by Lender
hereunder or otherwise on behalf of Borrower, including, but without limitation,
advances for principal or interest payments to prior secured parties,
mortgagees, or lienors, or for taxes, levies, insurance, rent, repairs to or
maintenance or storage of any of the Collateral.

(C) The Obligation of Borrower to reimburse Lender, on demand, for all of
Lender’s expenses and costs, including the reasonable fees and expenses of its
counsel, in connection with the preparation, administration, amendment,
modifications, or enforcement of this Agreement and the documents required
hereunder, including, without limitation, any proceeding brought or threatened
to enforce payment of any of the obligations referred to in the foregoing
paragraphs (A) and (B).

(D) The Obligation of Borrower to comply with the terms of this Agreement, the
Notes and the Collateral Documents.

“Permitted Acquisition” shall mean the acquisition by Borrower of a retail or
commercial bank, but only under the following circumstances:

(A) Prior to such acquisition, Borrower shall have provided written notice to
Lender of such acquisition;

(B) Prior to such acquisition, Borrower shall have delivered to Lender
satisfactory proof of regulatory approval for such acquisition, the capital plan
provided by Borrower and/or the Subsidiary Bank to the applicable state and/or
federal regulators related to such acquisition, and other usual and customary
due diligence items (acquisition or otherwise) requested by Lender in connection
with such acquisition or any Loan related thereto, all of which shall be
acceptable to Lender;

(C) The retail or commercial bank that is the target of such acquisition shall
have operated in a manner that is similar to Borrower’s and the Subsidiary
Bank’s current business strategy, and shall have operated primarily in the
States of Kansas, Missouri, and Oklahoma;

(D) During the twelve (12) month period that ends on the date the subject
acquisition is consummated, and inclusive of such acquisition, Borrower shall
not have acquired retail or commercial banks having, in the aggregate, assets
equal to more than thirty percent (30%) of the Subsidiary Bank’s total assets at
the beginning of such twelve-month period; and

(E) Promptly upon the consummation of such acquisition, Borrower shall cause the
target bank to be merged with and into the Subsidiary Bank, with the Subsidiary
Bank as the survivor of such merger, such that Borrower’s pledge of the Pledged
Stock to Lender constitutes a pledge of all of the stock owned by Borrower in
banking or similar financial institutions.

“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, court, or government or political subdivision or agency thereof.

 

4



--------------------------------------------------------------------------------

“Pledge Agreement” means that certain Pledge Agreement of even date herewith
pursuant to which Lender is granted a security interest in the Pledged Stock.

“Pledged Stock” means one hundred percent (100%) of the capital stock of the
Subsidiary Bank.

“Potential Default” means an event of default which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

“Prime Rate” means the rate designated as such in the “Money Rates” section of
The Wall Street Journal (or any generally recognized successor) on any
particular day. The Prime Rate is not necessarily the lowest interest rate
charged by Lender. The Prime Rate on the date of this Agreement is 3.50%.

“Records” means instruments, agreements, correspondence, memoranda, tapes,
discs, papers, books and other documents, or transcribed information of any
type, whether express in ordinary or machine language, and all filing cabinets
and other containers in which the foregoing is stored or maintained.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as now or from time to time hereafter in effect and shall include
any successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.

“Reserves” means, with respect to the Subsidiary Bank, the “allowance for loan
and lease losses” of the Subsidiary Bank as reported on Schedule RC of the
Subsidiary Bank’s most recent quarterly Call Report.

“Return on Assets Ratio” means, with respect to the Subsidiary Bank, the ratio
of (a) year-to-date “net income” of the Subsidiary Bank for the current calendar
year, as reported on Schedule RI of the Subsidiary Bank’s most recent quarterly
Call Report, annualized over the current calendar year, to (b) “average assets”
as reported on Schedule RC-K of the Subsidiary Bank’s most recent quarterly Call
Report.

“Subsidiary” means any corporation, including but not limited to the Subsidiary
Bank, of which more than fifty-one percent (51%) of the outstanding voting
securities shall, at the time of determination, be owned directly, or indirectly
through one or more intermediaries, by Borrower.

“Subsidiary Bank” means Equity Bank, a Kansas banking corporation and a wholly-
owned Subsidiary of Borrower.

“Tier 1 Leverage Ratio” means, with respect to the Subsidiary Bank, the tier 1
leverage ratio as defined by the capital maintenance regulations of the primary
federal bank regulatory agency of the Subsidiary Bank and reported on Schedule
RC-R of the Subsidiary Bank’s most recent quarterly Call Report.

“Unused Commitment Fee” is defined in Section 2.09 of this Agreement.

 

5



--------------------------------------------------------------------------------

Section 1.02 Construction. All accounting terms used herein shall have their
customary meanings under, and shall be construed in accordance with, GAAP.

Section 1.03 UCC Definitions. All other capitalized terms contained in this
Agreement shall, unless otherwise defined herein or unless the context otherwise
indicates, have their respective meanings under the Uniform Commercial Code of
Alabama.

ARTICLE 2. THE LOANS

Section 2.01 General Terms. Subject to the terms and conditions of this
Agreement, beginning on the date hereof, until the Commitment Maturity Date,
Lender will extend one or more Loans to Borrower in the collective principal sum
of up to the Maximum Commitment Amount, each such Loan on a separate term basis.

Section 2.02 The Notes. In connection with Lender’s advance of each Loan,
Borrower will execute and deliver a separate Note to Lender to evidence
Borrower’s Obligations to repay such Loan and the interest thereon.

Section 2.03 Use of Proceeds; Disbursement of the Loans. Borrower shall use the
proceeds of each Loan solely: (a) to fund cash payments required to be made by
Borrower to the seller(s) of a target bank in connection with a Permitted
Acquisition; (b) to pay Lender any sums due under this Agreement; (c) for
general corporate purposes of Borrower, as approved by Lender; and (d) for such
other purposes as Lender shall approve in its sole and absolute discretion,
which approval must be in writing and must be given prior to Borrower’s use of
such proceeds for such purposes.

Section 2.04 Payments of Principal. If not earlier demanded pursuant to Section
7.02 hereof, the principal of each Loan will be repaid in twenty
(20) consecutive quarterly installments, commencing on next first (1st) day of
January, April, July or October (as applicable) following the funding of such
Loan, and continuing on the first (1st) day of each January, April, July and
October thereafter. The first nineteen (19) such installments of principal on a
Note shall be in the amount of two and one-half percent (2.5%) of the original
principal amount of such Note. The final installment of principal on such Note,
in the amount of the entire unpaid principal balance of such Note, together with
all accrued and unpaid interest thereon and all other amounts (if any)
outstanding thereunder, shall be due and payable on the first (1st) day of the
twentieth (20th) calendar quarter following the funding of such Loan (i.e., the
“Note Maturity Date”), which payment shall be a balloon payment.

Section 2.05 Prepayment. Borrower may, without penalty or premium, prepay the
principal of one or more Loans in whole or, from time to time, in part and,
until the Commitment Maturity Date, reborrow such amounts under or in connection
with a subsequent Loan, so long as the outstanding principal balance of all
Loans do not exceed the Maximum Commitment Amount; provided, however: (a) any
partial payment must be made in the sum of Ten Thousand Dollars ($10,000.00) or
an integral multiple thereof, and (b) any prepayment shall be accompanied by the
payment of all accrued interest on the amount prepaid. All such partial
prepayments shall be applied among and to such of the then-outstanding Loans as
Lender shall determine in its sole discretion, and all such partial prepayments
shall be applied against the installments of principal required by Section 2.04
in the inverse order of the maturity thereof.

 

6



--------------------------------------------------------------------------------

Section 2.06 Interest Rate and Payments of Interest.

(A) Interest shall be calculated and paid as follows:

(1) Interest on the principal balance of each Loan from time to time outstanding
will be payable at a floating per annum rate (the “Floating Rate”) equal to the
Prime Rate in effect from time to time.

(2) With respect to each Loan, each time a change to the Prime Rate occurs, the
Floating Rate shall change contemporaneously with such change in the Prime Rate.

(3) With respect to each Loan, interest shall be calculated on the basis of a
360-day year, by multiplying the product of the principal amount of such Loan
outstanding and the applicable rate by the actual number of days elapsed, and
dividing by 360, and shall be payable quarterly in arrears, on the first
(1st) day of each January, April, July and October until the outstanding
principal balance of such Loan has been repaid in full, with the final payment
of accrued and unpaid interest due on each Loan being payable on such Loan’s
Note Maturity Date.

(B) If, at any time, the Interest Rate shall be deemed by any competent
Governmental Authority to exceed the maximum rate of interest permitted by any
applicable Laws, then, for such time as the Interest Rate would be deemed
excessive, its application shall be suspended and there shall be charged instead
the maximum rate of interest permissible under such Laws.

Section 2.07 Payment to Lender. All sums payable to Lender under the Loans shall
be paid directly to Lender in United States Dollars and immediately available
funds. If Lender shall send to Borrower statements of amounts due hereunder,
such statements shall be considered correct and conclusively binding on
Borrower, absent manifest error, unless Borrower notifies Lender to the contrary
within ninety (90) days of its receipt of any statement which it deems to be
incorrect. Alternatively, at its sole discretion, Lender may charge against any
deposit account of Borrower all or any part of any amount due hereunder.

Section 2.08 Late Fee/Default Rate of Interest. With respect to each Loan,
Borrower promises to pay to Lender a late fee equal to one percent (1.00%) of
the amount of each installment of principal and/or installment of interest which
is received more than ten (10) days after the due date thereof; provided,
however, that such late fee shall not be less than $20.00 nor more than the
maximum amount (if any) permitted by law. The principal balance of each Loan
outstanding after maturity (whether by acceleration or otherwise) shall bear
interest at a per annum rate of interest equal to two percent (2.00%) plus the
otherwise applicable Interest Rate calculated pursuant to Section 2.06 hereof.
This section does not extend any payment due date expressly stated in this
Agreement or any Collateral Document and does not in any way prevent or estop
Lender from requiring that payments be made by Borrower strictly when due.
Unless accepted by Lender, and unless accompanied by all other amounts then due
to Lender, the tender of such payment by Borrower shall not cure the Default
arising from the payment default upon which such late charge was assessed.

 

7



--------------------------------------------------------------------------------

Section 2.09 Unused Commitment Fee. Borrower shall pay to Lender an unused
commitment fee (the “Unused Commitment Fee”) in an amount equal to two-tenths of
one percent (0.20%) (i.e., 20 basis points) per annum times the daily average
difference between (1) the Maximum Commitment Amount, and (2) the aggregate
outstanding principal balance of the Loans made under or in connection with this
Agreement. The Unused Commitment Fee shall be payable on the Commitment Maturity
Date (or, if the Commitment Maturity Date is extended beyond January 26, 2017,
by later agreement of Lender and Borrower, then the Unused Commitment Fee shall
be payable annually on each anniversary of the date of this Agreement, and then
also on the Commitment Maturity Date). Lender shall have the right to debit one
or more of Borrower’s deposit accounts with Lender to pay the Unused Commitment
Fee.

ARTICLE 3. CONDITIONS PRECEDENT

The obligation of Lender to make a Loan hereunder is subject to the following
conditions precedent:

Section 3.01 Conditions to the First Loan. Prior to the initial disbursement of
the first Loan, Borrower shall have delivered to Lender the following:

 

  (A) a duly executed Note, in the principal amount of the first Loan;

 

  (B) the duly executed Pledge Agreement;

 

  (C) original certificates representing the Pledged Stock, accompanied by stock
powers endorsed in blank;

 

  (D) if requested by Lender, the financing statements described in Section
4.05;

 

  (E) copies, certified as of a date satisfactory to Lender, by Borrower’s
corporate secretary, of resolutions of Borrower’s board of directors authorizing
and/or ratifying the execution, delivery and performance of this Agreement, the
Notes, the Collateral Documents, and each other document to be delivered
pursuant hereto;

 

  (F) copies, certified as of a date satisfactory to Lender, by their respective
corporate secretaries, of the articles of incorporation of Borrower and the
Subsidiary Bank, together with a certificate (dated the date of this Agreement)
of the their respective corporate secretaries to the effect that such articles
of incorporation have not been amended except as provided in such articles;

 

  (G) copies, certified as of a date satisfactory to Lender, by their respective
corporate secretaries, of the bylaws of Borrower and the Subsidiary Bank,
together with a certificate (dated the date of this Agreement) of the their
respective corporate secretaries to the effect that such bylaws have not been
amended except as provided in such bylaws;

 

  (H) a certificate (dated as of a date satisfactory to Lender) of Borrower’s
corporate secretary as to the incumbency and signatures of the officers of
Borrower signing this Agreement, the Notes, the Collateral Documents, and each
other document to be delivered pursuant hereto;

 

8



--------------------------------------------------------------------------------

  (I) certificates, as of the most recent dates practicable, of the secretary of
state of the state of incorporation of Borrower and the Subsidiary Bank, and,
where appropriate, the department of revenue or taxation of such state, as to
the existence and good standing of Borrower and the Subsidiary Bank;

 

  (J) a favorable opinion of Borrower’s counsel, in form acceptable to Lender;

 

  (K) if requested by Lender, certificates of one or more of the insurance
policies referred to in Section 6.01(F);

 

  (L) evidence acceptable to Lender that Borrower and the Subsidiary Bank have
received all necessary regulatory approvals (or that no regulatory approvals are
necessary) for (i) Borrower to obtain the Loans, (ii) Borrower and Subsidiary
Bank to enter into and perform their Obligations under this Agreement and the
Collateral Documents, and (iii) the payment by the Subsidiary Bank of dividends
to Borrower in amounts sufficient to comply with the repayment terms of the
Loans;

 

  (M) if Lender requests that a UCC financing statement(s) be filed to evidence
Lender’s security interest in the Collateral, such UCC financing statement(s)
shall have been duly authorized by the Borrower, and Borrower shall have
provided Lender with evidence satisfactory to Lender that Borrower has paid any
and all taxes payable under applicable Law in connection with the filing of such
UCC financing statement(s);

 

  (N) payment of all fees and expenses payable pursuant to this Agreement; and

 

  (1) Such other documentation as Lender shall require regarding Borrower or the
Subsidiary Bank, including, without limitation, opinions and certificates of
Borrower’s independent certified public accountants, appraisals, reports of
other independent consultants selected by Lender, and certificates of Borrower’s
officers.

Section 3.02 Certain Events. Without limiting the foregoing, at the time of the
disbursement of the proceeds of any Loan (including, without limitation, the
first Loan made hereunder):

 

  (A) Borrower shall deliver to Lender a duly executed Note, in the principal
amount of such Loan;

 

  (B) Borrower shall have delivered to Lender satisfactory evidence that the
proceeds of such Loan will be used to fund a Permitted Acquisition (including,
without limitation, all of the information required under or otherwise described
in clauses (A) through (E) of the definition of “Permitted Acquisition”);

 

9



--------------------------------------------------------------------------------

  (C) Borrower shall deliver to Lender payment of all other fees and expenses
payable pursuant to this Agreement, including, but not limited to, the Unused
Commitment Fee;

 

  (D) No Default or Potential Default shall have occurred and be continuing;

 

  (E) The Collateral Documents shall be in full force and effect;

 

  (F) The Subsidiary Bank’s Call Report for the most recently-ended calendar
quarter, including the calendar quarter ending September 30, 2015, filed by the
Subsidiary Bank with any applicable regulatory authority, shall have been
delivered to Lender;

 

  (G) All representations and warranties set forth in Article 5 shall be true
and correct as of the time of such disbursement; and

 

  (H) There shall be no material adverse change in the consolidated financial
condition or business of Borrower since September 30, 2015, or the Subsidiary
Bank since September 30, 2015.

Section 3.03 Legal Matters. At the time of the disbursement of the proceeds of
any Loan, all legal matters necessary to preserve and perfect Lender’s security
interest in the Collateral and Borrower’s obligation to repay the Loans shall be
satisfactory to Lender and its counsel.

ARTICLE 4. COLLATERAL SECURITY

Section 4.01 Composition of the Collateral. The property in which a security
interest is granted pursuant to the provisions of Sections 4.02 and 4.03 is
herein collectively called the “Collateral.” The Collateral, together with all
of Borrower’s other property of any kind held by Lender, shall stand as one
general, continuing collateral security for all Obligations and may be retained
by Lender until all Obligations have been satisfied in full.

Section 4.02 Rights in Property Held by Lender. As security for the prompt
satisfaction of all Obligations, borrower hereby assigns, transfers and sets
over to Lender all of its right, title and interest in and to, and grants Lender
a lien on and a security interest in, all amounts that may be owing from time to
time by Lender to Borrower in any capacity, including, but without limitation,
any balance or share belonging to Borrower of any deposit or other account with
Lender, which lien and security interest shall be independent of any right of
set-off which Lender may have.

Section 4.03 Security Interest in the Pledged Stock. As further security for the
prompt satisfaction of all Obligations, Borrower hereby assigns and transfers to
Lender all of its rights, title and interest in and to, and grants Lender a lien
upon and security interest in, all of the Pledged Stock, whether now owned or
hereafter acquired, together with all replacements therefor and all proceeds
thereof, and all Records pertaining to any of the Collateral.

 

10



--------------------------------------------------------------------------------

Section 4.04 Priority of Liens. The foregoing liens shall be first and prior
liens on the Pledged Stock and other Collateral.

Section 4.05 Financing Statements.

(A) Borrower:

(1) Hereby authorizes the filing of such financing statements (including
amendments thereto and continuation statements thereof) in form satisfactory to
Lender as Lender may hereafter specify in order to perfect Lender’s lien on and
security interest in the Collateral;

(2) Will pay or reimburse Lender for all costs and taxes of filing or recording
such financing statements (including amendments thereto and continuation
statements thereof) in form satisfactory to Lender as Lender may hereafter
specify, provided such financing statements are consistent with the provisions
of this Agreement; and

(3) Will take such other steps as Lender may direct, including the noting of
Lender’s lien on the Collateral and on any certificates of title therefor, all
to perfect Lender’s interest in the Collateral.

(B) In addition to the foregoing, and not in limitation thereof:

(1) A carbon, photographic, or other reproduction of this Agreement shall be
sufficient as a financing statement and may be filed in any appropriate public
office in lieu thereof; and

(2) To the extent lawful, Borrower hereby appoints Lender as its attorney-in-
fact (without requiring Lender to act as such) to file any financing statement
and any amendment thereto in the name of Borrower, and to perform all other acts
that Lender deems appropriate to perfect and continue its security interest in,
and to protect and preserve, the Collateral.

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

Section 5.01 Original. To induce Lender to enter into this Agreement, Borrower
represents and warrants to Lender as follows:

(A) Borrower owns 100% of the outstanding capital stock of the Subsidiary Bank
and does not own any capital stock of any other bank or similar financial
institution;

(B) Borrower is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Kansas; the Subsidiary Bank is a Kansas
state bank duly organized, validly existing and in good standing under the Laws
of the State of Kansas; Borrower and the Subsidiary Bank have the lawful power
to own their properties and to engage in the business they conduct, and are duly
qualified and in good standing as foreign corporations in the jurisdictions
wherein the nature of the business transacted by them or property owned by them
make such qualification necessary; the states in which Borrower and the
Subsidiary Bank

 

11



--------------------------------------------------------------------------------

are qualified to do business are set forth in Exhibit C; the addresses of
Borrower’s and the Subsidiary Bank’s respective principal places of business are
set forth in Exhibit C; and neither Borrower nor the Subsidiary Bank has changed
its name, been the surviving corporation in a merger, acquired any business, or
changed its principal executive office within five (5) years and one (1) month
prior to the date hereof (except as set forth on Exhibit C);

(C) Neither Borrower nor the Subsidiary Bank is in default with respect to any
of its existing Indebtedness, or under any material lease, contract or
commitment of any kind, and all parties (including Borrower and the Subsidiary
Bank) to all such material leases, contracts and other commitments to which
Borrower or the Subsidiary Bank is a party are in material compliance with the
provisions of such leases, contracts and other commitments;

(D) The making and performance of this Agreement, the Notes, and the Collateral
Documents will not (immediately, or with the passage of time, or with the giving
of notice):

(1) Violate any provision of the articles of incorporation or bylaws of Borrower
or the Subsidiary Bank, or violate any Laws or result in a default under any
contract, agreement, or instrument to which Borrower or the Subsidiary Bank is a
party or by which Borrower or the Subsidiary Bank or any of their respective
properties are bound; or

(2) Result in the creation or imposition of any security interest in, or lien or
encumbrance upon, any of the assets of Borrower or the Subsidiary Bank, except
in favor of Lender;

(E) Borrower has the power and authority to enter into and perform this
Agreement, the Notes, and the Collateral Documents, and to incur the Obligations
herein and therein provided for, and has taken all corporate action necessary to
authorize the execution, delivery, and performance of this Agreement, the Notes,
and the Collateral Documents;

(F) This Agreement and the Collateral Documents are, and the Notes when
delivered will be, valid, binding, and enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws, and judicial decisions affecting the
rights of creditors generally and by general principles of equity;

(G) Except as described on Schedule 1, there is no pending or, to Borrower’s
knowledge, threatened order, notice, claim, litigation, proceeding or
investigation against or affecting Borrower or the Subsidiary Bank, whether or
not covered by insurance, that would involve the payment of $100,000.00 or more
if adversely determined;

(H) Borrower has good and marketable title to all of the Collateral, subject to
no security interest, encumbrance or lien, or claim of any third person;

(I) Borrower’s and the Subsidiary Bank’s financial statements (including Call
Reports, in the case of the Subsidiary Bank) furnished to Lender, including any
schedules and notes pertaining thereto, have been prepared in accordance with
Generally Accepted Accounting Principles consistently applied, and fully and
fairly present the financial condition of Borrower at the dates thereof and the
results of operations for the periods covered thereby, and there have

 

12



--------------------------------------------------------------------------------

been no material adverse changes in the consolidated financial condition or
business of Borrower, from September 30, 2015, to the date hereof, or the
Subsidiary Bank, from September 30, 2015, to the date hereof;

(J) As at the date of this Agreement, neither Borrower nor the Subsidiary Bank
has any material Indebtedness of any nature, including, but without limitation,
liabilities for taxes and any interest or penalties relating thereto, except to
the extent reflected (in a footnote or otherwise) and reserved against in the
September 30, 2015, financial statements of Borrower, or the September 30, 2015,
Call Report of the Subsidiary Bank, or as disclosed in or permitted by this
Agreement, as applicable; Borrower does not know and has no reasonable ground to
know of any basis for the assertion against it or the Subsidiary Bank as of
September 30, 2015, of any material Indebtedness of any nature not fully
reflected and reserved against in the above referenced respective financial
statements or Call Reports, as applicable;

(K) Except as otherwise permitted herein, Borrower and the Subsidiary Bank have
filed all federal, state and local tax returns and other reports they are
required by Laws to file prior to the date hereof and which are material to the
conduct of their business, have paid or caused to be paid all taxes, assessments
and other governmental charges that are due and payable prior to the date
hereof, and have made adequate provision for the payment of such taxes,
assessments or other charges accruing but not yet payable; Borrower has no
knowledge of any deficiency or additional assessment in a materially important
amount in connection with any taxes, assessments or charges not provided for on
its books or the books of the Subsidiary Bank;

(L) Neither Borrower nor the Subsidiary Bank is in material violation of any
applicable Laws;

(M) No representation or warranty by Borrower or the Subsidiary Bank contained
herein or in any certificate or other document furnished by Borrower or the
Subsidiary Bank pursuant hereto contains any untrue statement of material fact
or omits to state a material fact necessary to make such representation or
warranty not misleading in light of the circumstances under which it was made;

(N) Each consent, approval or authorization of, or filing, registration or
qualification with, any Person that is required to be obtained or effected by
Borrower or the Subsidiary Bank in connection with the execution and delivery of
this Agreement, the Notes, and the Collateral Documents, or the undertaking or
performance of any obligation hereunder or thereunder, has been duly obtained or
effected;

(0) The Pledged Stock constitutes all of the issued and outstanding capital
stock of the Subsidiary Bank. There are no outstanding warrants, options, rights
or other commitments (including, but without limitation, convertible notes or
securities), entitling any Person to purchase or otherwise acquire any shares of
capital stock of Borrower or the Subsidiary Bank. The Pledged Stock does not
constitute “Margin Stock” as defined in Federal Reserve Board Regulation U (12
C.F.R. §§ 221.1 et seq.);

(P) Borrower has not made any agreement or taken any action which may cause
anyone to become entitled to a commission or finder’s fee as a result of the
making of the Loans;

 

13



--------------------------------------------------------------------------------

(Q) Borrower does not maintain any “Defined Benefit Pension Plans”, as defined
in ERISA; and

(R) The Subsidiary Bank’s retained earnings, as reported on Schedule RC of the
Subsidiary Bank’s most recent quarterly Call Report, were $25,156,000.00.

Section 5.02 Survival. All of the representations and warranties set forth in
Section 5.1 shall survive and shall remain true and correct until all
Obligations are satisfied in full (except, if applicable, to the extent that any
such representation or warranty expressly relates solely to an earlier date or
period of time).

ARTICLE 6. THE BORROWER’S COVENANTS

Borrower hereby covenants and agrees with Lender that, so long as any of the
Obligations remain unsatisfied, it will comply with the following covenants:

Section 6.01 Affirmative Covenants.

Unless Lender shall otherwise agree in writing, Borrower shall abide by and
perform the following covenants:

(A) [Reserved].

(B) Borrower will use the proceeds of the Loans solely for the purposes
described in Section 2.03 of this Agreement, and for payment of expenses
incurred by Lender in connection with making the Loans. Borrower will furnish
Lender such evidence as it may reasonably require with respect to such use.

(C) Borrower will furnish Lender all of the following:

(1) with respect to Borrower only, quarterly, within sixty (60) days after the
close of each calendar quarter, and at such other times as Lender may request:

(a) (reserved);

(b) an income statement of such entity for such quarter; and

(c) a balance sheet (consolidated, in the case of an entity that has one or more
Subsidiaries) of such entity as of the end of such period;

all in reasonable detail, subject to year-end audit adjustments and certified by
Borrower’s president or principal financial officer to have been prepared in
accordance with Generally Accepted Accounting Principles consistently applied,
except for any inconsistencies explained in such certificate.

(2) with respect to each of Borrower and the Subsidiary Bank, annually, within
one hundred twenty (120) days after December 31 of each year, beginning
December 31, 2015:

(a) a statement of stockholders’ equity and a statement of cash flows of such
entity as of and for such fiscal year;

 

14



--------------------------------------------------------------------------------

(b) an income statement of such entity for such fiscal year; and

(c) a balance sheet (consolidated and on a parent-only basis, in the case of an
entity that has one or more Subsidiaries) of such entity as of the end of such
fiscal year;

all in reasonable detail, including all supporting schedules and comments,
audited by an independent public accountant selected by Borrower and reasonably
acceptable to Lender, and certified by such accountant to have been prepared in
accordance with Generally Accepted Accounting Principles consistently applied,
except for any inconsistencies explained in such certificate. In addition, if
requested by Lender, Borrower will obtain from such independent certified public
accountants and deliver to Lender, within one hundred twenty (120) days after
the close of each fiscal year, the independent certified public accountants’
written statement that in making the examination necessary to their
certification they have obtained no knowledge of any Default or Potential
Default by Borrower or the Subsidiary Bank, or disclosed all Defaults or
Potential Defaults of which they have obtained knowledge; provided, however,
that in making their examination such accountants shall not be required to go
beyond the bounds of generally accepted auditing procedures for the purpose of
certifying financial statements. Lender shall have the right, from time to time,
to discuss Borrower’s and the Subsidiary Bank’s affairs directly with Borrower’s
and the Subsidiary Bank’s independent public accountants after notice to
Borrower and the Subsidiary Bank and upon opportunity for Borrower and the
Subsidiary Bank to be present at any such discussions.

(3) Contemporaneously with each quarterly and year-end financial report required
by the foregoing paragraphs (I ) and (2), a certificate of the president or
principal financial officer of Borrower and the Subsidiary Bank, in the form of
Exhibit B, stating that he or she has individually reviewed the provisions of
this Agreement and that a review of the activities of Borrower and the
Subsidiary Bank during such year or quarterly period, as the case may be, has
been made by or under the supervision of the signer of such certificate with a
view to determining whether Borrower and the Subsidiary Bank have kept,
observed, performed and fulfilled all their obligations under this Agreement,
and that, to the best of his or her knowledge, Borrower and the Subsidiary Bank
have observed and performed each and every undertaking contained in this
Agreement and are not at the time in default in the observance or performance of
any of the terms and conditions hereof or, if Borrower or the Subsidiary Bank
shall be so in default, specifying all such defaults and events of which he or
she may have knowledge.

(4) Promptly after receipt thereof, copies of all material repo1is and documents
submitted to Borrower or the Subsidiary Bank by any applicable regulatory
authority (other than those which Borrower and the Subsidiary Bank are
prohibited from disclosing under applicable Laws), and, simultaneously with the
filing thereof, but in any event within forty-five (45) days of the end of each
calendar quarter, copies of all financial reports, including but not limited to
quarterly Call Reports, filed by the Borrower and/or the Subsidiary Bank with
any applicable regulatory authority.

 

15



--------------------------------------------------------------------------------

(5) Promptly after sending or making available or filing of the same, but in any
event within fifteen (15) days after issuance, copies of all reports, proxy
statements and financial statements that Borrower or the Subsidiary Bank sends
or makes available to the stockholders and all registration statements and
reports, including, if applicable, but not limited to 8-Ks and 10-Qs that
Borrower or the Subsidiary Bank files with the Securities and Exchange
Commission or any successor Person.

(6) Immediately upon the occurrence thereof, notice of (i) any material change
in Borrower’s or the Subsidiary Bank’s financial condition or executive
management, or (ii) any other change internally or externally that could
materially affect the capital, earnings or financial condition of Borrower or
the Subsidiary Bank.

(7) Such other reports, financial information and other information as Lender
may reasonably require.

(D) Borrower will pay or cause to be paid when due all taxes, assessments and
charges or levies imposed upon it or the Subsidiary Bank or on any of its
property or the Subsidiary Bank’s property or which it or the Subsidiary Bank is
required to withhold and pay over, except where contested in good faith by
appropriate proceedings with adequate reserve therefor having been set aside on
Borrower’s or the Subsidiary Bank’s books, but Borrower shall pay or cause to be
paid all such taxes, assessments, charges or levies forthwith whenever
foreclosure on any lien that has attached (or any security therefor) appears
imminent.

(E) Borrower will, when requested so to do and unless prohibited by any federal,
state and/or local Laws, make available for inspection by duly authorized
representatives of Lender any of its or the Subsidiary Bank’s Records, and will
furnish Lender any information regarding its or the Subsidiary Bank’s business
affairs and financial condition within a reasonable time after written request
therefor.

(F) Borrower will maintain, and will cause the Subsidiary Bank to maintain,
liability insurance, property insurance (including, without limitation, fire and
extended coverage insurance on all assets owned by Borrower or the Subsidiary
Bank, as applicable), and other types of insurance (including, without
limitation, insurance coverage on the directors and officers of Borrower and the
Subsidiary Bank), all in such form and amounts as are consistent with industry
practices and with such insurers as may be satisfactory to Lender. All such
policies of insurance shall contain a provision whereby they cannot be canceled
except after not less than ten (10) days’ written notice to Lender. Borrower
will furnish to Lender such evidence of insurance as Lender may require.
Borrower hereby agrees that, in the event it fails to pay or cause to be paid
the premium on any such insurance, Lender may do so and shall be reimbursed by
Borrower therefor, along with interest on the amount so paid at the Interest
Rate (or default rate, if applicable). Borrower hereby assigns to Lender any
returned or unearned premiums that may be due Borrower upon cancellation of any
such policies for any reason whatsoever and directs the insurers to pay Lender
any amounts so due. Lender is hereby appointed Borrower’s attorney-in-fact
(without requiring Lender to act as such) to endorse any check which may be
payable to Borrower to collect such returned or unearned premiums or the
proceeds of such insurance, and any amount so collected may be applied by Lender
toward satisfaction of any of the Obligations.

 

16



--------------------------------------------------------------------------------

(G) Borrower will take all necessary steps to preserve its and the Subsidiary
Bank’s corporate existence and comply with all present and future Laws
applicable to it or the Subsidiary Bank in the operation of its or the
Subsidiary Bank’s business, and all material leases, contracts and commitments
of any kind to which it or the Subsidiary Bank is subject. Borrower will cause
the Subsidiary Bank to comply in all material respects with their respective
obligations.

(H) Borrower will give prompt notice to Lender of:

(1) any litigation or proceeding in which it or the Subsidiary Bank is a party
if an adverse decision therein would require it or the Subsidiary Bank to pay
over more than $500,000.00 or deliver assets the value of which exceeds such sum
(whether or not the claim is considered to be covered by insurance); and

(2) the institution of any other suit or proceeding involving Borrower or the
Subsidiary Bank that might materially and adversely affect Borrower’s or the
Subsidiary Bank’s operations, financial condition, property or business.

(I) Within ten (10) days of Lender’s request therefor, Borrower will furnish
Lender with copies of federal income tax returns filed by Borrower or the
Subsidiary Bank.

(J) Borrower will cause the Subsidiary Bank at all times to maintain (in
accordance with Generally Accepted Accounting Principles):

(1) a “well-capitalized” status in accordance with the regulations of the
primary federal bank regulatory agency of the Subsidiary Bank;

(2) a Tier I Leverage Ratio of greater than eight percent (8.00%);

(3) a Non-Performing Assets Ratio of less than forty percent (40.00%); and

(4) a Return on Assets Ratio of greater than three-tenths of one percent (0.30%

(K) Borrower will notify Lender promptly if it becomes aware of the occurrence
of any Default or Potential Default, or the failure of Borrower to observe any
of its undertakings hereunder.

(L) Borrower will notify Lender thirty (30) days in advance of any change in the
location of any of its or the Subsidiary Bank’s places of business or of the
establishment of any new, or the discontinuance of any existing, place of
business.

 

17



--------------------------------------------------------------------------------

(M) Borrower shall (a) ensure that no Person which owns a controlling interest
in or controls Borrower is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of any proceeds
of any Loan to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, (c) comply with all
applicable Bank Secrecy Act laws and regulations, as amended, and (d) provide
all information necessary for Lender to comply with the USA Patriot Act, as
amended from time to time.

(N) Borrower will maintain directly one hundred percent (I00%) of the issued and
outstanding capital stock of the Subsidiary Bank.

(O) Borrower will pay, or cause the Subsidiary Bank to pay, when due (or within
applicable grace periods) all Indebtedness due third Persons, except when the
amount therefor is being contested in good faith by appropriate proceedings and
with adequate reserves therefor being set aside on the books of Borrower or the
Subsidiary Bank. If default be made by Borrower or the Subsidiary Bank in the
payment of any principal (or installment thereof) of, or interest on, any such
Indebtedness, Lender shall have the right, in its discretion, to pay such
interest or principal for the account of Borrower or the Subsidiary Bank and be
reimbursed by Borrower therefor, along with interest on the amount so paid at
the Interest Rate (or default rate, if applicable).

(P) Borrower shall cause the Subsidiary Bank to pay dividends to Borrower in an
amount sufficient to fulfill its Obligations to repay the Loans; provided,
however, that if, on any date (the “Dividend Date”):

(l) the Subsidiary Bank becomes unable (for any reason) to pay dividends in such
amount to Borrower; and

(2) on the Dividend Date, Borrower has sufficient cash on hand to make all
principal and interest payments required under this Agreement for a period of at
least two (2) years; and

(3) throughout such two (2) year period, Borrower segregates such cash on hand
from other cash of Borrower and uses such cash on hand only to fulfill its
Obligations to repay the Loans;

then Borrower shall not be deemed to have breached this covenant unless
(x) eighteen (18) months after the Dividend Date, the Subsidiary Bank remains
unable to pay dividends to Borrower in an amount sufficient to fulfill its
Obligations to repay the Loans, or (y) Lender, in its reasonable discretion and
in the exercise of good faith, believes that Borrower is or will become unable
to fulfill Borrower’s Obligations to repay the Loans.

(Q) Borrower shall immediately notify Lender (and in any event within two
(2) business days) of any regulatory prohibition relative to the payment of
dividends to Borrower.

(R) Borrower and the Subsidiary Bank shall maintain deposit accounts with Lender
throughout the term of each Loan.

 

18



--------------------------------------------------------------------------------

Section 6.02 Negative Covenants.

Unless Lender shall otherwise consent in writing, which consent shall not
unreasonably be withheld, Borrower shall abide by the following covenants:

(A) Neither Borrower nor the Subsidiary Bank will change its name, enter into
any merger, consolidation, or reorganization, reclassify its capital stock, or
liquidate or dissolve; provided, however, the Subsidiary Bank may merge with a
Person acquired by Borrower pursuant to a Permitted Acquisition, as provided for
in Section 6.02(H) of this Agreement, if the Subsidiary Bank is the surviving
entity in the merger and the Pledged Stock continues to be one hundred percent
(100%) of the issued and outstanding capital stock of the Subsidiary Bank.

(B) Neither Borrower nor the Subsidiary Bank will sell, transfer, lease or
otherwise dispose of all or any material part of its assets, nor sell any item
of Collateral, including but without limitation with respect to Borrower, any of
the capital stock of the Subsidiary Bank. Further, neither Borrower nor the
Subsidiary Bank will purchase any material part of the assets of another Person,
except pursuant to a transaction by the Subsidiary Bank in the ordinary course
of business.

(C) Borrower will not mortgage, pledge, grant or permit to exist a security
interest in or lien upon any item of Collateral, including, but without
limitation any of the capital stock of the Subsidiary Bank, now owned or
hereafter acquired.

(D) Neither Borrower nor the Subsidiary Bank will become liable, directly or
indirectly, as guarantor or otherwise for any obligation of any Person, except
for the endorsement of commercial paper for deposit or collection in the
ordinary course of business.

(E) The Borrower (whether acting in its individual capacity or as a Joint
venture partner) will not incur, create, assume, or permit to exist any
Indebtedness except:

(1) the Loans;

(2) Indebtedness described in the September 30, 201 5, financial statements of
Borrower;

(3) trade indebtedness incurred in the ordinary course of business;

(4) contingent Indebtedness permitted by Section 6.02(D); and

(5) other Indebtedness incurred by Borrower not to exceed $1,000,000.00 in the
aggregate.

Without limiting the foregoing, the Subsidiary Bank shall not issue commercial
paper, subordinated debt or any similar debt instrument, and the Subsidiary Bank
shall not obtain any non-traditional funding, without Lender’s prior written
consent; provided, however, such consent shall not be required for the
Subsidiary Bank to introduce and implement new deposit products for its
customers.

 

19



--------------------------------------------------------------------------------

(F) Borrower will not amend, nor cause the Subsidiary Bank to amend, its
articles of incorporation or bylaws, or alter, through agreement or otherwise,
any voting rights or rights to elect or appoint directors.

(G) Borrower will not declare or pay any dividends, or make any other payment or
distribution on account of its capital stock, except that so long as no Default
or Potential Default shall have occurred and be continuing, (i) Borrower may pay
dividends to its shareholders not to exceed the amount of income taxes payable
by such shareholders attributable to Borrower’s income; and (ii) Borrower may
pay dividends to its shareholders in amounts consistent with its past practices.

(H) Neither Borrower nor the Subsidiary Bank will form any new Subsidiary, or
make any acquisition of, or make any investment in, or make any loan in the
nature of an investment to, any Person, except investments in or loans to the
Subsidiary Bank by Borrower; provided, however, that Borrower may make Permitted
Acquisitions. For the avoidance of doubt, this Section 6.02(H) shall not
prohibit the Subsidiary Bank from making loans in its ordinary course of
business, or loans that otherwise are considered customary in the commercial
banking industry.

(I) Borrower will not furnish Lender any certificate or other document that will
knowingly contain any untrue statement of material fact or that will knowingly
omit to state a material fact necessary to make it not misleading in light of
the circumstances under which it was furnished.

(J) Borrower will not directly or indirectly apply any part of the proceeds of
any Loan to the purchasing or carrying of any “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System, or any
regulations, interpretations or rulings thereunder.

(K) Borrower will not enter into any transaction with any Affiliate including,
without limitation, the purchase, sale or exchange of property or the rendering
of any service, except in the ordinary course of business and pursuant to the
reasonable requirements of Borrower’s business and upon terms found by its board
of directors to be fair and reasonable and no less favorable to Borrower than
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate.

(L) Neither Borrower nor Subsidiary Bank shall establish any “Defined Benefit
Pension Plan” as defined in ERISA.

ARTICLE 7. DEFAULT

Section 7.01 Events of Default. The occurrence of any one or more of the
following events shall constitute a Default hereunder:

(A) Borrower shall fail to pay when due any installment of principal or interest
or fee payable hereunder or under any Note, or any of Borrower’s other
Obligations to Lender.

 

20



--------------------------------------------------------------------------------

(B) Borrower shall fail to observe or perform any other obligation to be
observed or performed by it hereunder or under any Note, or any of the
Collateral Documents and such failure shall continue for ten (I0) days after
Lender gives notice of such failure to Borrower, or Borrower otherwise becomes
aware of such failure.

(C) Borrower or the Subsidiary Bank shall fail to pay any Indebtedness in excess
of $100,000.00 due any third Persons and such failure shall continue beyond any
applicable grace period, unless any such failure is being contested in good
faith by appropriate proceedings with adequate reserve therefor being set aside
on Borrower’s or the Subsidiary Bank’s books.

(D) Any financial statement, Call Report, representation, warranty or
certificate made or furnished by Borrower or the Subsidiary Bank to Lender in
connection with this Agreement, or as an inducement to Lender to enter into this
Agreement, or in any separate statement or document to be delivered hereunder to
Lender, shall be materially false, incorrect, or incomplete when made.

(E) Borrower shall admit its inability to pay its debts as they mature, or shall
make an assignment for the benefit of its or any of its creditors.

(F) Proceedings in bankruptcy, or for reorganization of Borrower or the
Subsidiary Bank or for the readjustment of any of its debts, under the
Bankruptcy Code, as amended, or any part thereof, or under any other Laws,
whether state or federal, for the relief of debtors, now or hereafter existing,
(i) shall be commenced against Borrower or the Subsidiary Bank and shall not be
discharged within thirty (30) days after their commencement, or (ii) shall be
commenced by Borrower or the Subsidiary Bank.

(G) Any proceedings shall be instituted for the appointment of a receiver or
trustee for Borrower or the Subsidiary Bank or for any substantial part of their
respective assets, or any proceedings shall be instituted for the dissolution of
or the full or partial liquidation of Borrower or the Subsidiary Bank, or
Borrower or the Subsidiary Bank shall discontinue its business or materially
change the nature of its business.

(H) Borrower or the Subsidiary Bank shall suffer final judgments for payment of
money aggregating in excess of $500,000.00 and shall not discharge the same
within a period of thirty (30) days unless, pending further proceedings,
execution has been effectively stayed.

(I) A judgment creditor of Borrower shall obtain possession of any of the
Collateral by any means, including, but without limitation, levy, distraint,
replevin or self-help.

(J) The validity or enforceability of this Agreement, any Note or the Collateral
Documents shall be contested by Borrower, the Subsidiary Bank, or any
shareholder of Borrower, or the Borrower shall deny that it has any or further
liability or Obligation hereunder or thereunder.

(K) Borrower or the Subsidiary Bank shall fail to maintain all regulatory
licenses and permits necessary to the conduct of their respective business.

 

21



--------------------------------------------------------------------------------

(L) If any of Borrower’s or the Subsidiary Bank’s banking regulators (i) enter
into or issue a cease and desist order, consent order, written agreement or
similar agreement with or against Borrower or the Subsidiary Bank, (ii) require
Borrower or the Subsidiary Bank to enter into a memorandum of understanding,
letter agreement or other similar written undertaking, or (iii) take such other
action that explicitly states that Borrower or the Subsidiary Bank has acted in
an unsafe or unsound manner.

(M) Borrower ceases to own one hundred percent (100%) of the issued and
outstanding capital stock of the Subsidiary Bank.

(N) The Persons who collectively own and control (either directly or indirectly)
one hundred percent (100%) of the voting capital stock of Borrower cease to own
or control at least fifty-one percent (51%) of the voting capital stock of
Borrower.

(O) For any reason, any of the Chief Executive Officer, President, or Chief
Financial Officer of Borrower or the Subsidiary Bank resigns, is terminated from
or otherwise leaves such position, and within one hundred and fifty (150) days
after such resignation, termination or other departure, Borrower or the
Subsidiary Bank (as applicable) has not appointed an acceptable successor to
such position, as determined by Lender in its reasonable discretion.
Notwithstanding the foregoing: (i) the death or bona fide medical disability of
a Person then serving as the Chief Executive Officer, President, or Chief
Financial Officer of Borrower or the Subsidiary Bank shall not, in and of
itself, give rise to a Default under this Section 7.01(0), and (ii) if after a
Default under this Section 7.01(0), Lender does not exercise its right of
acceleration under Section 7 .02 before the one hundred eighty-first (181st) day
after the applicable resignation, termination or other departure, then Lender
shall be deemed to have waived such Default.

(P) Lender, in the exercise of good faith, shall deem itself to be insecure with
respect to Borrower’s ability to pay the Obligations as and when due or to
comply with and perform any of the covenants, agreements, or obligations of
Borrower under this Agreement, any Note, or the Collateral Documents.

Section 7.02 Acceleration. If a Default shall have occurred and be continuing,
then, at the option of Lender (which option shall be deemed to have been
exercised, even if no notice is given, immediately upon the occurrence of a
Default specified in Sections 7.0 l(E), (F) or .(G)), Lender may terminate the
Commitment to lend hereunder and may declare, by written notice to Borrower,
that all Obligations, whether hereunder or otherwise, and including (without
limitation) Borrower’s obligations under each Note then outstanding, are
immediately due and payable.

Section 7.03 Remedies. If a Default shall have occurred and be continuing, then
whether or not acceleration occurs under Section 7.02, Lender shall have, in
addition to the rights and remedies given it by this Agreement and the
Collateral Documents, all those allowed by all applicable Laws, including, but
without limitation, the Uniform Commercial Code as enacted in any jurisdiction
in which any Collateral may be located. Without limiting the generality of the
foregoing, Lender may immediately, without demand of performance and without
other notice or demand whatsoever to Borrower or the Subsidiary Bank, all of
which are hereby expressly

 

22



--------------------------------------------------------------------------------

waived (except as specifically required by this Agreement or the Collateral
Documents, or as required by applicable Laws), and without advertisement, sell
at public or private sale or otherwise realize upon, the whole or, from time to
time, any part of the Collateral, or any interest which Borrower or the
Subsidiary Bank may have therein. After deducting from the proceeds of sale or
other disposition of the Collateral all expenses (including all reasonable
expenses for legal services), Lender shall apply such proceeds toward the
satisfaction of the Obligations. Borrower shall be liable for any deficiency,
and any remainder of the proceeds after satisfaction in full of the Obligations
shall be distributed as required by applicable Laws. Notice of any sale or other
disposition shall be given to Borrower (and/or to the Subsidiary Bank, if
required under applicable Laws) at least five (5) days before the time of any
intended public sale or of the time after which any intended private sale or
other disposition of the Collateral is to be made, which Borrower hereby agrees
shall be reasonable notice of such sale or other disposition. Borrower agrees to
assemble, or to cause to be assembled, at its own expense, the Collateral at
such place or places as Lender shall designate. At any such sale or other
disposition, Lender may, to the extent permissible under applicable Laws,
purchase the whole or any part of the Collateral, free from any right of
redemption on the part of Borrower or the Subsidiary Bank, which right is hereby
waived and released. Without limiting the generality of any of the rights and
remedies conferred upon Lender under this section, Lender may, to the full
extent permitted by applicable Laws, at Lender’s option, use, operate, manage
and control the Collateral in any lawful manner.

ARTICLE 8. MISCELLANEOUS

Section 8.01 Construction. The provisions of this Agreement shall be in addition
to those of any guaranty, pledge or security agreement, note or other evidence
of liability held by Lender, all of which shall be construed as complementary to
each other. Nothing herein contained shall prevent Lender from enforcing any or
all other notes, guaranty, pledge or security agreements in accordance with
their respective terms.

Section 8.02 Further Assurance. From time to time, Borrower will, or will cause
the Subsidiary Bank to, execute and deliver to Lender such additional documents
and will provide such additional information as Lender may reasonably require to
carry out the terms of this Agreement and be informed of Borrower’s and/or the
Subsidiary Bank’s status and affairs.

Section 8.03 Enforcement and Waiver by Lender. Lender shall have the right at
all times to enforce the provisions of this Agreement and the Collateral
Documents in strict accordance with the terms hereof and thereof,
notwithstanding any conduct or custom on the part of Lender in refraining from
so doing at any time or times. The failure of Lender at any time or times to
enforce its rights under such provisions, strictly in accordance with the same,
shall not be construed as having created a custom in any way or manner contrary
to specific provisions of this Agreement or as having in any way or manner
modified or waived the same. All rights and remedies of Lender are cumulative
and concurrent and the exercise of one right or remedy shall not be deemed a
waiver or release of any other right or remedy.

Section 8.04 Expenses of Lender. Borrower will, on demand, reimburse Lender for
all expenses, including the reasonable fees and expenses of legal counsel for
Lender, incurred in connection with the preparation, administration, amendment,
modification or enforcement of this Agreement and the Collateral Documents and
the collection or attempted collection of the Notes.

 

23



--------------------------------------------------------------------------------

Section 8.05 Notices. Any notice or other communication required or permitted to
be given by this Agreement, the Notes, the Collateral Documents or any related
document, or by applicable Laws, shall be in writing and shall be deemed
received (a) on the date delivered, if sent by hand delivery (to the person or
department if one is specified below) with receipt acknowledged by the recipient
thereof, (b) three (3) business days following the date deposited in U.S. mail,
certified or registered, with return receipt requested, or (c) one (1) business
day following the date deposited with Federal Express or other national
overnight carrier, and in each case addressed as follows:

 

  (A) If to Borrower:

Brad S. Elliott, Chief Executive Officer

Greg Kossover, Chief Financial Officer

Equity Bancshares, Inc.

7701 E. Kellogg Ave.

Wichita, KS 67207

With a copy to:

Michael G. Keeley

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, TX 75201-7932

 

  (B) If to Lender:

Henry Abbott, Senior Vice President

ServisFirst Bank

850 Shades Creek Parkway, Suite 200

Birmingham, Alabama 35209

With a copy to:

Charles R Moore, III

Bradley Arant Boult Cummings LLP

One Federal Place

1819 5th Avenue North

Birmingham, Alabama 35203

Section 8.06 Waiver; Release and Indemnity by Borrower. To the maximum extent
permitted by applicable Laws, Borrower:

(A) Waives (1) protest with respect to all Indebtedness at any time held by
Lender on which Borrower is in any way liable; and (2) notice and opportunity to
be heard before exercise by Lender of the remedies of set-off or other summary
procedures permitted by any applicable Laws or by any agreement with Borrower,
and except where required hereby or by any applicable Laws, notice of any other
action taken by Lender; and

 

24



--------------------------------------------------------------------------------

(B) Releases Lender and its officers, directors, agents, attorneys and employees
from all claims for loss or damage caused by any act or omission on the part of
any of them except gross negligence or willful misconduct; and

(C) Indemnifies Lender and its officers, directors, agents, attorneys and
employees against, and agrees to hold Lender and all of such other persons
harmless from, any claims, demands, liabilities, costs, damages, and judgments
(including, without limitation, liability under CERCLA, and costs of defense and
attorneys’ fees) arising directly or indirectly out of or in connection with any
matter involving the Loans, this Agreement, the Notes, the Collateral Documents,
any related documents, or any of the other matters and transactions contemplated
herein or therein, except where such claims, demands, liabilities, costs,
damages and judgments arise out of the gross negligence or willful misconduct of
Lender. This agreement of indemnity shall be a continuing agreement and shall
survive payment of the Loans, the Notes and termination of this Agreement.

Section 8.07 Participation. Notwithstanding any other provision in this
Agreement, Borrower understands and agrees that Lender may enter into
participation agreements with participating banks whereby Lender will allocate
to them certain percentages of Lender’s interest in one or more of the Loans.
Borrower acknowledges that, for the convenience of all parties, this Agreement
is being entered into with Lender only and that its obligations under this
Agreement are undertaken for the benefit of, and as an inducement to each of any
such participating banks as well as Lender, and Borrower hereby grants to each
such participating bank, to the extent of its participation in any Loan, the
right to set off deposit accounts maintained by Borrower with such bank.

Section 8.08 Applicable Law; Jurisdiction and Venue. The substantive Laws of the
United States and the State of Alabama shall govern the construction of this
Agreement and the documents executed and delivered pursuant hereto, and the
rights and remedies of the parties hereto and thereto. Borrower hereby consents
to the jurisdiction of the State of Alabama; and agrees that venue for any
dispute relating to or arising out of the transaction contemplated by this
Agreement shall lie exclusively in an appropriate state or federal court located
in Jefferson County, Alabama.

Section 8.09 Binding Effect, Assignment and Entire Agreement. This Agreement
shall inure to the benefit of, and shall be binding upon, the respective
successors and permitted assigns of the parties hereto. Borrower has no right to
assign any of its rights or obligations hereunder without the prior written
consent of Lender. Lender may freely assign any Loan, in whole or in part. This
Agreement and the documents executed and delivered pursuant hereto, constitute
the entire agreement between the parties, and may be amended only by a writing
signed on behalf of each party.

Section 8.10 Severability. If any provision of this Agreement shall be held
invalid under any applicable Laws, such invalidity shall not affect any other
provision of this Agreement that can be given effect without the invalid
provision, and, to this end, the provisions hereof are severable.

 

25



--------------------------------------------------------------------------------

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.

Section 8.12 Extension and Renewal.

(A) The Commitment Maturity Date may, in the sole and absolute discretion of
Lender, be extended beyond the Commitment Maturity Date by notice given by
Lender to Borrower. Any such extension shall be upon the terms and subject to
the conditions stated in such notice. In the absence of such extension, the
obligations of Lender hereunder with respect to advancing a Loan shall terminate
on the Commitment Maturity Date.

(B) A Note Maturity Date may, in the sole and absolute discretion of Lender, be
extended beyond such Note Maturity Date by notice given by Lender to Borrower.
Any such extension shall be upon the terms and subject to the conditions stated
in such notice.

Section 8.13 Seal. This Agreement is intended to take effect as an instrument
under seal.

Section 8.14 No Third Party Beneficiaries, Etc. Monitoring, inspections and
review of financial information by Lender may not be relied upon by Borrower or
any other Person and shall be for the sole benefit of Lender. Further, there are
no third party beneficiaries of this Agreement or any documents related hereto,
and no person or entity other than Lender and Borrower shall be entitled to rely
hereon or thereon or benefit herefrom or therefrom.

Section 8.15 Waiver of Trial by Jury. EACH OF THE BORROWER AND THE LENDER HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND,
ACTION OR CAUSE OF ACTION (a) ARISING OUT OF OR IN ANY WAY PERTAINING OR
RELATING TO THIS AGREEMENT, ANY NOTE, THE COLLATERAL DOCUMENTS, OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR (b) IN ANY WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR
INCIDENTAL TO ANY DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT,
ANY NOTE, THE COLLATERAL DOCUMENTS, OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR IN CONNECTION WITH
THE TRANSACTIONS RELATED THERETO OR CONTEMPLATED THEREUNDER, IN ALL OF THE
FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE. THE BORROWER AND THE LENDER AGREE THAT EITHER OR
BOTH OF THEM MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED AGREEMENT BETWEEN THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR CONTROVERSY
WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

[Signatures on following page]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER:                  EQUITY BANCSHARES, INC.   By:  

/s/ Gregory H. Kossover

  Name:   Gregory H. Kossover   Its:   Chief Financial Officer LENDER:  
                        SERVISFIRST BANK   By:  

/s/ Henry Abbot

  Name:   Henry Abbot   Its:   Senior Vice President

[Acknowledgements on following page]

 

Signature Page for Loan and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A TO

LOAN AND SECURITY AGREEMENT

Form of Promissory Note

PROMISSORY NOTE

 

[Principal Amount of Loan]

   Birmingham, Alabama    [Date]

FOR VALUE RECEIVED, the undersigned, EQUITY BANCSHARES, INC., a Kansas
corporation (the “Borrower”), promises to pay to the order of SERVISFIRST BANK,
an Alabama banking corporation, having its principal office located in
Birmingham, Alabama (hereinafter called the “Bank” or, together with any other
holder of this Promissory Note, the “Holder”), at the office of the Bank at 850
Shades Creek Parkway, Suite 200, Birmingham, Alabama 35209, or at such other
place as the Holder may designate, the principal sum of                      AND
     /100 DOLLARS ($        , in legal tender of the United States of America in
immediately available funds at the place payment is due. Interest, payable as
provided below, shall accrue on the unpaid balance of said sum from the date
advanced until the earlier of the date repaid or maturity of this Promissory
Note at a floating per annum rate (the “Rate”) equal to the Prime Rate in effect
from time to time, from the date hereof through the Note Maturity Date (as
defined in the hereafter defined Loan Agreement). As used herein, the term
“Prime Rate” means the rate designated as such in the “Money Rates” section of
The Wall Street Journal (or any generally recognized successor) on any
particular day. The rate of interest payable on the principal sum hereunder
shall be adjusted concurrently with each change in the Prime Rate without
requirement of notice to the Borrower of any such change. The Prime Rate on the
date of this Promissory Note is                      percent      ( o/o).
Interest shall be calculated at the foregoing rate on the basis of a 360-day
year and the actual number of days elapsed.

This Promissory Note is one of the Notes referred to in, and is governed by and
entitled to the security of, that certain Loan and Security Agreement dated
January 28, 2016, executed and delivered to the Bank by the Borrower (as amended
from time to time, hereinafter, the “Loan Agreement”; capitalized terms used
herein but not defined herein shall have the meanings attributed to them in the
Loan Agreement), to which reference is made for a statement of the terms and
conditions under which the maturity date of this Promissory Note may be
accelerated. This Promissory Note is also secured by that certain Pledge
Agreement dated January 28, 2016, executed by the Borrower in favor of the Bank.

Accrued interest on the unpaid balance of the principal hereof shall be due and
payable quarterly in arrears, commencing on [First Day of the Next Quarter], and
continuing on the 1st day of each January, April, July and October thereafter
until the outstanding principal balance hereof has been repaid in full, with the
final payment of accrued and unpaid interest due and payable on [First Day of
20th Quarter Following Date of Note]. If not earlier demanded pursuant to
Section 7.02 of the Loan Agreement, the principal balance hereof shall be repaid
in twenty (20) consecutive quarterly installments, commencing on [First Day of
the Next



--------------------------------------------------------------------------------

Quarter], and continuing on the 1st day of each January, April, July and October
thereafter through and including [First Day of 20th Quarter Following Date of
Note]. The first nineteen (19) such installments of principal shall be in the
amount of [2.5% of Original Principal Balance] Dollars ($[2.5% of Original
Principal Balance]) each. The final installment of principal, in the amount of
the entire unpaid principal balance hereof, together with all accrued and unpaid
interest and all other amounts, if any, outstanding, shall be due and payable on
[First Day of 20th Quarter Following Date of Note] (i.e. the “Note Maturity
Date”), which payment shall be a balloon payment. Each payment of principal or
interest hereunder shall be made in legal tender of the United States of America
in immediately available funds at the place of payment on the day when due.

Borrower promises to pay a late charge equal to one percent (1%) of the amount
of each installment of principal or interest received more than ten (10) days
after the due date thereof, provided, however, that such late charge shall not
be less than $20.00 nor more than the maximum amount permitted by law. Interest,
payable on demand, shall be due and payable on any principal or interest that
remains unpaid after maturity (whether by acceleration or otherwise) at a rate
equal to two percent (2.00%) plus the otherwise applicable Rate under this
Promissory Note.

If any payment of principal or interest on this Promissory Note shall become due
on a Saturday, Sunday or any day on which the Holder is legally closed to
business, such payment shall automatically be deemed to be due on the next
succeeding business day.

Time is of the essence with respect to the payment of every installment of
principal and of interest hereunder and the performance of every other covenant
made by the undersigned under this Promissory Note, the Loan Agreement, and any
agreement which secures the payment of this Promissory Note.

The Borrower may prepay this Promissory Note in full or in part at any time
without premium or penalty, provided that any partial payment must be made in
the sum of Ten Thousand Dollars ($10,000.00) or an integral multiple thereof.
The Borrower may not reborrow any sums which are repaid or prepaid, except as
provided under the terms of the Loan Agreement and the execution and delivery by
Borrower of a new Note to Lender.

The Borrower hereby waives demand, presentment, dishonor, notice of dishonor and
any other requirement necessary to hold it obligated hereon. The Borrower hereby
agrees that any collateral now or hereafter held for the obligations of the
Borrower under this Promissory Note may hereafter be released, compromised, or
exchanged, and that the Holder may fail to perfect its lien or security interest
in such collateral or may permit the perfection of its lien or security interest
in such collateral to lapse, all without in any way affecting or releasing the
liability of the Borrower under this Promissory Note.

The Borrower agrees to pay all intangibles taxes, documentary stamp taxes,
recording fees or taxes and other taxes and fees due to any governmental
authority in connection with the execution and delivery of this Promissory Note,
the Loan Agreement, or any other agreement that provides collateral for this
Promissory Note. The Borrower agrees to pay all costs and expenses, including
reasonable attorneys’ fee, incurred by the Holder of this Promissory Note in
collecting or attempting to collect this Promissory Note.



--------------------------------------------------------------------------------

The Holder shall not by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies under this Promissory Note, the Loan
Agreement, any agreement which provides collateral for this Promissory Note, or
applicable law. All rights and remedies of the Holder under this Promissory
Note, the Loan Agreement, any such agreement providing collateral for this
Promissory Note, and applicable law shall be cumulative and may be exercised
successively or concurrently. This Promissory Note shall be governed by and
construed in accordance with the laws of the United States and of the State of
Alabama. Any provision of this Promissory Note which shall be deemed to be
unenforceable or invalid under any such law shall be ineffective to the extent
of such unenforceability or invalidity without affecting the enforceability or
validity of any other provision hereof.

As additional collateral for the payment of this Promissory Note, the Borrower
transfers, assigns, pledges, and sets over to the Holder, and grants the Holder
a continuing lien upon, and security interest in, all deposits and credits which
the Borrower may now or hereafter have with the Holder. The Holder is hereby
authorized, at any time or times after the occurrence of a Default and without
prior notice, to apply such deposits and credits, in whole or in part and in
such order as the Holder may elect, to the payment of, or as a reserve against,
the obligations of the Borrower under this Promissory Note.

This Promissory Note has been executed by the Borrower without condition that
anyone else should sign or become bound hereunder and without any other
conditions whatever being made. The provisions hereof are binding on the
successors and assigns of the Borrower, and shall inure to the benefit of the
Holder, its successors and assigns.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Promissory
Note as an instrument under seal on the date first above written.

 

EQUITY BANCSHARES, INC. By:  

 

Name:  

 

Its:  

 

Address:   7701 E. Kellogg Ave.   Wichita, KS 67207   Attention: Greg Kossover
Tax ID Number:                     

[Acknowledgement on following page]

 

 

Signature Page to Note



--------------------------------------------------------------------------------

STATE OF KANSAS      )                                                COUNTY   
)   

I, the undersigned, a notary public in and for said county in said state, hereby
certify that                     , whose name as                      of Equity
Bancshares, Inc., a Kansas corporation, is signed to the foregoing instrument,
and who is known to me, acknowledged before me on this day that, being informed
of the contents of said instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation.

Given under my hand and official seal this      day of        , 201  

 

     

 

      Notary Public [NOTARIAL SEAL]       My commission expires:



--------------------------------------------------------------------------------

EXHIBIT B TO

LOAN AND SECURITY AGREEMENT

BORROWER’S COMPLIANCE CERTIFICATE

ServisFirst Bank

850 Shades Creek Parkway, Suite 200

Birmingham, Alabama 35209

Attention: Henry Abbott, Senior Vice President

Gentlemen:

In connection with the foregoing, the officer executing this ce1iificate on
behalf of Borrower and the Subsidiary Bank certifies as follows:

a) I am familiar with the terms and conditions of the Loan and Security
Agreement (the “Loan Agreement”) dated January 28, 2016, between Borrower and
Lender. I have individually reviewed the provisions of the Loan Agreement, and a
review of the activities of Borrower and the Subsidiary Bank from             ,
20    , until             , 20    , has been made under my supervision with the
view of determining whether Borrower and the Subsidiary Bank have kept,
observed, performed and fulfilled all their obligations under the Loan
Agreement.

b) The financial covenants for the Subsidiary Bank set forth in Section 6.0l
(J) of the Agreement are set forth below, together with the status or
calculation thereof for the above-referenced period:

 

          Required   As of Reporting Date (1)    Status    “well capitalized”  
                     (2)    Tier 1 Leverage Ratio    > 8.00%  
                     (3)    Non-Performing Assets Ratio    < 40.00%  
                     (4)    Return on Assets Ratio    > 0.30%  
                    

c) Borrower and the Subsidiary Bank have observed and performed each and every
unde1iaking contained in the Loan Agreement and are not at this time in default
in the observance or performance of any of the terms and conditions thereof
except as provided for on the attached schedule. I hereby certify that no
Default or Potential Default exists as of the date hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this ce11ificate to be executed
by their duly authorized representatives on the dates set forth below.

 

EQUITY BANCSHARES, INC. By:  

 

Name:  

 

Its:  

 

Date:   EQUITY BANK By:  

 

Name:  

 

Its:  

 

Date:  



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE SCHEDULE OF DEFAULTS

 

  A. Nature of Default(s) or Potential Default(s):

 

 

  B. Steps Borrower proposes to cure Default(s) or Potential Default(s):



--------------------------------------------------------------------------------

EXHIBIT C TO

LOAN AND SECURITY AGREEMENT

STATES QUALIFIED, PRINCIPAL PLACES OF BUSINESS

 

Entity

   State(s) Qualified   

Principal Place of Business

Equity Bancshares, Inc.

   Kansas   

7701 E. Kellogg Ave.

Wichita, Kansas 67207

Equity Bank

   Kansas   

7701 E. Kellogg Ave.

Wichita, Kansas 67207

NAME CHANGES AND MERGERS WITHIN FIVE YEARS AND ONE MONTH

Borrower:

No name changes.

2012 merger with First Community Bancshares.

2015 merger with First Independence Corporation.

Subsidiary Bank:

No name changes.

2012 merger with First Community Bank.

2012 merger with Signature Bank.

2012 merger with The Citizens National Bank of Chillicothe.

2015 merger with First Federal Savings and Loan of Independence.



--------------------------------------------------------------------------------

SCHEDULE 1 TO

LOAN AND SECURITY AGREEMENT

PENDING LITIGATION

The Borrower is party to various matters of litigation in the ordinary course of
business. The Borrower periodically reviews all outstanding pending or
threatened legal proceedings and determines if such matters will have an adverse
effect on the business, financial condition or results of operations or cash
flows. A loss contingency is recorded when the outcome is probable and
reasonably able to be estimated. The following loss contingencies have been
identified by the Borrower as reasonably possible to result in an unfavorable
outcome for the Borrower or the Bank.

Equity Bank is a party to a February 3, 2015 lawsuit filed against it by
CitiMortgage, Inc. The lawsuit involves an alleged breach of contract related to
loan repurchase obligations and damages of $2,700,000 plus pre-judgment and
post-judgment interest. At this early stage of the litigation it is difficult to
estimate any potential loss, however Equity Bank believes it has numerous and
meritorious defenses to the claims and anticipates contesting the matter
vigorously.

Equity Bank and U.S. Bank (“USB”) were parties to lawsuits filed against each
other. These lawsuits involved loan-repurchase demands made by USB and
allegations by Equity Bank that USB withheld servicing release premiums
(profits) on loans sold by Equity Bank to USB, and also that USB had interfered
with a 2012 business combination. In June 2015, Equity Bank and USB settled the
lawsuits filed against each other.

Except for the above mentioned lawsuit and settlement, there have been no other
claims for potential repurchase or indemnification demands regarding mortgage
loans originated by Equity Bank and sold to investors. However, the Borrower
believes there is possible risk it may face similar demands based on comparable
demands loan aggregators are facing from their investors, including Government
Sponsored Entities such as Freddie Mac and Fannie Mae, and or settlement
agreements loan aggregators have entered into with those investors. The amount
of potential loss and outcome of such possible litigation, if it were commenced,
is uncertain and the Borrower would vigorously contest any claims.

The Borrower currently does not believe that it is probable that these matters
will result in an unfavorable outcome for the Borrower or Equity Bank. An
estimate of the potential losses from these matters cannot be made at this time
as the Borrower intends to vigorously defend these matters and believes it has
meritorious defenses to these potential claims.